Citation Nr: 1034134	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-11 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) for the period prior to 
February 18, 2009.

2.  Entitlement to a rating in excess of 70 percent for PTSD for 
the period beginning February 18, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Waco, Texas.

The Veteran's representative raised the issue of the Veteran's 
entitlement to a total disability rating by reason of individual 
unemployability (TDIU), but this has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's PTSD was not shown to have been characterized 
by occupational and social impairment with deficiencies in most 
areas prior to February 18, 2009.

2.  The Veteran's PTSD was not shown to have been characterized 
by total occupational and social impairment at any time.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for PTSD 
prior to February 18, 2009 were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for a rating greater than 70 percent for PTSD 
for the period beginning February 18, 2009 were not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, 
Diagnostic Code 9411 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.   

In this case, the Veteran was sent a letter in July 2005, prior 
to the initial decision herein, which explained what the evidence 
needed to show in order to substantiate a claim for service 
connection for PTSD.  The letter also informed the Veteran about 
the parameters of VA's duty to assist him with obtaining evidence 
in support of his claim.  In March 2006 the Veteran was sent a 
letter that explained the manner whereby disability ratings and 
effective dates are assigned.  While this was after the original 
decision that granted service connection for PTSD, that decision 
granted the benefit sought in full, thereby rendering any pre-
adjudicatory notice errors harmless.  Additionally, the Veteran's 
claim for a higher rating, which is a downstream issue from his 
original claim for service connection for PTSD, was adjudicated 
and readjudicated on subsequent occasions, most recently in a May 
2010 supplemental statement of the case (SSOC).

As noted above, the Veteran's claim for a higher initial rating 
for PTSD is a downstream issue from his claim for entitlement to 
service connection for that disability.  The RO granted service 
connection for PTSD and assigned a 30 percent rating for that 
disability. The Veteran then filed a notice of disagreement 
arguing that he should have received a higher rating. In 
subsequent decisions rendered during this appeal the Veteran's 
claim was partially granted; he was granted a 50 percent rating 
for the period prior to February 18, 2009 and a 70 percent rating 
thereafter.  The Veteran contends that he is totally disabled by 
PTSD.  In these types of circumstances, VA is not required to 
issue a new VCAA letter. See VAOPGCPREC 8-2003.  In this 
precedential opinion, the General Counsel held that although VA 
is required to issue a statement of the case (SOC) if the 
downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not 
require separate notice of the information and evidence necessary 
to substantiate the newly raised issue. Id. In this case, the 
Veteran was sent an SOC addressing this issue in February 2006.  
He was also sent SSOCs addressing the rating assigned for his 
PTSD in June 2006 and May 2010.

In addition to its duty to provide a claimant with various 
notices, VA also must make reasonable efforts to assist him or 
her in obtaining the evidence that is necessary to substantiate 
his or her claim(s), unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim(s).  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records, VA treatment records, and lay statements that 
were submitted by the Veteran.  The Veteran also received 3 VA 
examinations in connection with his claim.  

For the reasons set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA in this case.

II.  Prior Remand

The Board previously remanded the Veteran's claim in March 2009.  
The remand instructed the RO/AMC to obtain additional VA 
treatment records.  The Veteran is entitled to substantial 
compliance with the instructions that are set forth in a Board 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See 
also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. 
Principi, 287 F.3d 1377, 147 (2002) (remand not required under 
Stegall where Board's remand instructions were substantially 
complied with).  In this case, the additional treatment records 
identified by the Veteran were obtained and associated with the 
claims file.  Therefore, there was substantial compliance with 
the instructions that were set forth in the Board's March 2009 
remand.

III.  Initial Rating

The Veteran's contends that his PTSD is more severe than is 
encompassed by the 50 percent rating that was assigned for the 
period prior to February 18, 2009 and the 70 percent rating that 
was assigned thereafter.  He filed his claim in June 2005, and 
the 50 percent rating was assigned effective that date.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, Diagnostic 
Code 9411.  

A rating of 50 percent is assigned where the Veteran exhibits 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term or long-term memory 
(e.g. retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A rating of 70 percent is assigned where the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain successful relationships.

A rating of 100 percent is assigned where the Veteran exhibits 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

	A.  The Period Prior to February 18, 2009

The Veteran was assessed for treatment purposes by a VA 
psychologist in June 2005.  The Veteran reported to his 
appointment on time and was fully oriented.  His mood was 
moderately to severely depressed and he became tearful when 
discussing his Vietnam War experiences and his nightmares about 
these experiences.  He was neatly groomed and well dressed and 
there were no memory deficits.  The Veteran presented no 
psychotic symptoms and his speech was coherent and normal with 
respect to rate and volume.  He reported suicidal thoughts but no 
plan.  He was married to the same spouse for 30 years and had two 
children.  He worked as an assistant fire chief and sometimes had 
difficulty handling personnel matters.  The Veteran reported that 
he had nightmares 2 or 3 times per week and averaged 4 hours of 
sleep per night.  He reported a hyper startle response and social 
isolation.  He reported avoiding crowds and places such as 
grocery stores and department stores. 

The psychologist assigned a global assessment of functioning 
(GAF) score of 30.  This is generally indicative of behavior that 
is considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment, or an inability 
to function in almost all areas.  As such, this GAF score is 
inconsistent with the symptoms described above, insofar as the 
Veteran was noted to be free of psychotic symptoms, was able to 
communicate normally, and was able to maintain employment as a 
fire chief as well as a stable family life.  

The Veteran was then examined by VA in connection with this claim 
in July 2005, approximately one month after the evaluation 
described above.  At that time the Veteran reported that he was 
treated on an outpatient basis one month ago for depression.  He 
was currently taking one medication to treat his PTSD with no 
side effects.  This medication initially alleviated the Veteran's 
nightmares but was no longer effective for this.  He described 
having a few nightmares per week and occasional flashbacks.  He 
described difficulty sleeping, difficulty concentrating, and 
hypervigilance.  The Veteran tried to avoid thoughts, feelings, 
conversations, activities, places, or people associated with the 
trauma.  His social life predominantly revolved around his 
immediate family.  He was close to his spouse of 30 years and his 
children.  He enjoyed gardening.  The Veteran had no history of 
suicide attempts, assualtiveness, or substance abuse.

On examination, the Veteran was clean, neatly groomed, and 
appropriately dressed.  There was no abnormal psychomotor 
activity.  His speech was clear and coherent.  He was 
cooperative, friendly, relaxed, and attentive.  His mood was 
nervous and his affect was constricted.  The Veteran was easily 
distracted.  He was fully oriented.  His thought process was goal 
directed, relevant, and coherent.  There were no delusions or 
hallucinations and his thought content was normal.  His judgment 
was intact and he had adequate insight.  His behavior was 
appropriate.

The Veteran's sleep impairment was assessed as moderate; the 
Veteran reported sleeping for only 4 hours per night, resulting 
in feeling tired and having difficulty concentrating.  He denied 
panic attacks or obsessive or ritualistic behavior.  He had good 
impulse control with no episodes of violence.  The Veteran denied 
suicidal or homicidal thoughts.  His memory was normal.  He had 
no problems with his activities of daily living.  

The examiner diagnosed PTSD and major depressive disorder (MDD).  
He assigned a GAF score of 65.  This generally denotes symptoms 
that are mild, or which cause some difficulty in social, 
occupational, or school functioning although the individual is 
generally functioning pretty well and has some meaningful 
personal relationships.  

The examiner assessed the Veteran as experiencing occasional mild 
or transient decreased efficiency, frequent moderate decreased 
productivity, occasional moderate decreased reliability, and 
occasional mild or transient inability to perform work tasks.  He 
frequently had moderately impaired relationships.  

Subsequent treatment records from 2005 and early 2006 indicated 
that the Veteran continued to complain of flashbacks and 
nightmares, although these improved somewhat with medication.  He 
also continued to experience hypervigilance and difficulty with 
crowds.  At all times the Veteran was fully oriented, with 
organized, logical, and coherent thought processes.  He denied 
suicidal or homicidal thoughts.  His affect was sometimes flat.  
The Veteran reported that he enjoyed spending time with his 
grandchild and enjoyed activities such as fishing.  He found his 
job stressful at times.  He was looking forward to retirement so 
he could travel with his wife.

The Veteran was reexamined by VA in May 2006.  At that time, the 
Veteran reported that he felt "moody" and was not getting along 
as well with his wife as he had in the past.  He had a few good 
friends and was close with some of his relatives.  He enjoyed 
playing with his granddaughter and gardening.  He wanted to be 
able to interact more frequently with other people.  There was no 
history of suicide attempts, assualtiveness, or problematic 
substance abuse.  The Veteran remained in outpatient treatment 
but was never hospitalized for his mental disorder.  He took 
medications for anxiety, depression, and to alleviate his 
nightmares.  The Veteran reported significant improvement with 
treatment but he wanted to improve further.  However, he reported 
feeling sad most days and having thoughts about death.  He 
continued to have nightmares and intrusive thoughts and continued 
to avoid situations that triggered memories of Vietnam.  He 
continued to have difficulty sleeping and concentrating and 
experienced hypervigilance and an excessive startle response.  
Some symptoms occurred daily and were assessed by the examiner as 
moderate to severe.  The Veteran reported that he did not 
experience these symptoms when he was with his granddaughter.

On examination, the Veteran was noted to be clean and casually 
dressed.  He did engage in some repetitive acts.  There was 
tension in his voice.  He was cooperative, friendly, and 
attentive.  His affect was constricted.  His mood was anxious, 
dysphoric, and good.  Specifically, the Veteran reported that he 
was sad before but felt better during the examination.  The 
Veteran was fully oriented and had adequate attention.  The 
Veteran's thought processes were unremarkable, but he reported 
some suicidal thoughts and obsessions.  There were no delusions 
or hallucinations.  He understood the outcome of his behavior and 
had adequate insight.  He did not exhibit inappropriate behavior.

The Veteran reported that he slept approximately 4 hours per 
night.  He reported mild ritualistic behavior consisting of 
counting things.  He reported that he experienced panic attacks.  
His impulse control was assessed as fair but there were no 
episodes of violence.  He reported persistent suicidal thoughts 
but no homicidal thoughts.  His remote memory was mildly impaired 
but his recent and immediate memory was normal.  His depression 
got worse because of his impending retirement due to a physical 
injury.  He was competent to handle his finances; the examiner 
noted that the Veteran was able to handle complicated personnel 
matter while at work fine.  

The examiner assessed the Veteran as always experiencing moderate 
decreased efficiency and productivity at work, occasional mild or 
transient decreased reliability, frequent moderate inability to 
perform work tasks, and that he always experienced moderately 
impaired relationships.  The examiner assigned a GAF score of 55.  
A GAF of 51-60 is indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  The 
examiner commented that the Veteran had moderate difficulty with 
social and family functioning.  

The Veteran continued to complain of depression and insomnia.  He 
retired from his job and stayed busy working around the house, 
gardening, and taking care of his granddaughter.  In July 2007 
the Veteran reported difficulties with insomnia, depression, and 
memory.  He was fully oriented, casually dressed, clean, had good 
eye contact, had normal motor movement, normal speech, and a 
friendly, pleasant, and cooperative attitude.  His mood was 
anxious, sad, and depressed and he had flat affect.  There were 
no psychotic symptoms.  The Veteran was preoccupied with sexual 
problems.  He did not have any suicidal or homicidal thoughts.  
He had some difficulties with recent memory but his remote memory 
was intact.  His insight and judgment were fair.  He continued to 
engage in recreational activities including gardening and 
fishing.  He was assigned a GAF score of 70.  

The veteran was reexamined by VA in July 2007.  At that time the 
Veteran reported marital problems that he attributed to sexual 
dysfunction.  He reported that he had a few good friends and was 
close to some relatives.  However, he desired broader social 
interaction.  He enjoyed playing with his granddaughter and 
gardening.

The Veteran was taking medications for depression and anxiety.  
He was also in therapy but was unsure if it was effective.  He 
did not use alcohol or illicit drugs.  There was no history of 
suicide attempts, violence, or assaultiveness.  

Upon examination, the Veteran was clean, neatly groomed, and 
casually dressed.  He was restless and tense, wringing his hands 
and engaging in some repetitive acts.  His speech was 
unremarkable, his attitude was cooperative, friendly, and 
attentive, his affect was constricted, and his mood was anxious.  
His attention was intact, his thought processes were 
unremarkable, and he had insight into his problems.  He described 
sleep onset and maintenance insomnia but was able to function the 
next day although he felt tired.  He did not have any delusions, 
hallucinations, or homicidal thoughts.  His behavior was 
appropriate.  He was noted to have some obsessive behavior such 
as rearranging books and counting things.  He reported that he 
had about 10 panic attacks per month.  The Veteran reported 
ruminating about suicide but did not have any current intent and 
was not judged to be imminently dangerous to himself or others.  
He appeared to be highly distractible.  He reported that he had a 
difficult time remembering people's names.

The Veteran continued to experience PTSD symptoms involving re-
experiencing the traumatic event, avoidance, and increased 
arousal daily.  They were assessed by the examiner as moderate to 
severe in intensity.  The Veteran was given a GAF score of 50.  A 
GAF of 41-50 is indicative of serious symptoms or any serious 
impairment in social, occupational, or school functioning.  The 
examiner opined that the Veteran had significant difficulties 
with social and vocational functioning and was experiencing 
increased memory problems.  

In January 2008 the Veteran reported that he thought about 
suicide and developed a plan to pull in front of a truck so that 
it would look like an accident.  However, he denied any intent to 
carry out this plan.  He was not considered to be an immediate 
risk to himself at that time and was given a GAF score of 65.  
However, as a result of this he was placed on the facility High 
Risk for Suicide list.  However, follow up appointments do not 
reflect continued thoughts of suicide.  The Veteran's mood was 
noted to improve following a medication change.

In June 2008 the Veteran reported to his psychiatrist that he 
still got nightmares about twice per week and felt jumpy when he 
heard certain noises.  He felt that he was short tempered and got 
into arguments with his wife.  After arguing with his wife he 
sometimes thought about killing himself to get back at her.  
However, he never attempted suicide.  He slept 6 hours per night.  
He did household chores and enjoyed gardening.  The Veteran was 
cooperative with slowed movements and his speech was not 
spontaneous.  His affect was constricted and his mood was 
depressed and irritable.  He did not have any suicidal or 
homicidal thoughts at the time of the appointment.  He was 
assigned a GAF score of 55. 

Subsequently he improved slightly, although he still had 
nightmares occasionally.  At his next two appointments his GAF 
scores were 65 and 68 respectively.  The Veteran was removed from 
the High Risk list in August 2008 because he no longer met the 
criteria therefore.  He continued to be seen in the mental health 
clinic, reported he still enjoyed gardening and fishing, and his 
mood tended to be mildly depressed.  He was still having some 
nightmares.  He received GAF scores that were generally in the 
mid 60s.  

These symptoms do not meet the criteria for a rating in excess of 
50 percent.  The Veteran was not shown to have occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood.  The 
Veteran was able to perform his supervisory job effectively, 
although he sometimes became emotional handling disciplinary 
matters, until his retirement due to an unrelated knee injury.  
He remained married to his wife over 30 years, had a positive 
relationship with his children, and enjoyed spending time with 
his granddaughter.  He did not exhibit speech that was 
intermittently illogical, obscure, or irrelevant at any time; 
rather, at all times the Veteran's speech was noted to be clear 
and coherent.  There was likewise no evidence of spatial 
disorientation or neglect of personal appearance or hygiene; 
rather, the Veteran was always fully oriented and appropriately 
dressed and groomed.  The Veteran did not display any impaired 
impulse control, such as unprovoked irritability with periods of 
violence.  He consistently denied any assaultive behavior.

While the Veteran at times experienced suicidal thoughts, he 
never expressed any suicidal intent and was never considered to 
be an imminent threat to himself.  He was never hospitalized as a 
result of a suicide attempt or a verbalized suicidal threat.  
Rather, his thoughts were described as either generalized 
ruminations about death or fantasies about getting back at his 
wife after arguments.  While he on one occasion verbalized a plan 
of getting hit by a truck and making it look like an accident to 
a pharmacist, which resulted in his placement on the High Risk 
list for a few months, the Veteran even at that time denied any 
present intent to actually harm himself.  He was removed from the 
High Risk List after approximately six months because he was no 
longer considered to be at high risk of engaging in suicidal 
behavior.

Similarly, while the Veteran engaged in some obsessive rituals, 
such as counting objects, there is no evidence that these 
behaviors interfered with any of his routine activities.  While 
the Veteran endorsed anxiety and depression, these varied in 
intensity and did not affect the Veteran's ability to function 
independently, appropriately, and effectively.  The Veteran was 
able to effectively perform his job until his retirement.  He was 
able to accomplish all of his activities of daily living without 
assistance, including household chores, and was also able to 
enjoy hobbies such as gardening and fishing.  His behavior was 
always noted to be appropriate. 

The Veteran had difficulty with disciplining subordinates and the 
public at work and verbalized difficulty dealing with his marital 
problems, both situations which he found to be stressful.  His 
supervisor noted that these problems did make it difficult for 
the Veteran to deal with work situations in which he had to deal 
with the public and personnel.  However, a generalized inability 
to deal with stressful circumstances was not shown; the Veteran 
remained able to carry out his job functions during the time that 
he was employed and his marriage remained intact.  The evidence 
indicates that the Veteran initially reacted emotionally, but was 
ultimately able to deal with these problems.  While the Veteran 
eventually left his employment, the evidence indicates that this 
was due to a physical injury and not PTSD. Similarly, while the 
Veteran had limited social interactions, and desired a greater 
social circle, he retained a few good friends and had a good 
relationship with various relatives.  He enjoyed spending time 
with his granddaughter.  This does not denote an inability to 
establish and maintain effective relationships. 

The Board recognizes that the VA psychologist who evaluated the 
Veteran in June 2005 assigned a GAF of 30, which generally 
denotes a level of impairment that is consistent with a higher 
rating.  The Board notes that an evaluator's classification of 
the level of psychiatric impairment, by word or by a GAF score, 
is considered but is not determinative of the VA disability 
rating to be assigned.  Rather, the evaluation is based on 
consideration of all of the evidence that bears on occupational 
and social impairment. 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  In 
any event, the GAF score of 30 was both inconsistent with the 
symptoms that were reported on that evaluation as well as with 
the assessment performed by the VA examiner the following month, 
at which time a GAF score of 65 was assigned.  This latter score 
is generally consistent with later findings and GAF scores 
assigned by the Veteran's treating practitioners, which were most 
commonly in the mid-50s to mid-60s.  The Board finds that the GAF 
score of 30 that was set forth in the June 2005 assessment was an 
aberration that did not accurately reflect the Veteran's overall 
level of functioning, given its inconsistency with both the 
narrative portion of that report and numerous subsequent 
evaluations of the Veteran's functioning.

The totality of the circumstances demonstrates that the Veteran's 
overall level of functioning was moderately impaired by his PTSD 
prior to February 18, 2009.  As such, it more consistent with the 
currently assigned 50 percent rating than with a higher rating.  

	B.  The Period Beginning February 18, 2009

The Veteran was assessed by a social worker on February 18, 2009.  
As that time, the Veteran presented as mildly depressed and 
anxious with restricted affect.  He denied suicidal or homicidal 
thoughts.  However, he reported that he recently become 
increasingly distressed over nightmares and memories of Vietnam 
and expressed that these memories interfered with his ability to 
enjoy life and fully participate with his family.  The Veteran 
had expressed suicidal thoughts slightly more than 1 year earlier 
but this resolved.  He was assigned a GAF score of 68.

A March 2009 treatment note indicated that the Veteran's PTSD and 
depression were under control.  The social worker continued to 
work with the Veteran on developing strategies to control his 
anxiety.  At his April 2009 appointment the Veteran was depressed 
and tearful because of an argument he got into with his wife.  
This also increased his anxiety.  He became calmer as the session 
progressed.  

In an April 2009 letter, the Veteran's wife indicated that the 
Veteran had difficulty sleeping which got worse since September 
11th.  The Veteran had nightmares, especially during stressful 
periods.  He had to stay awake for short periods after these 
nightmares to avoid having more nightmares.  During the day, he 
was easily startled.  At those times the Veteran "strik[es] out 
in self defense and anger."  He also is fearful of narrow 
roadways with overhanging vegetation.  The Veteran's wife opined 
that this took a toll on her husband's health, well being, and 
quality of life.

Also in April 2009 the Veteran's social worker, who he started 
seeing in February 2009, wrote that the Veteran had an episode of 
suicidal ideation with a plan in January 2009.  The social worker 
noted that the Veteran continued to experience intrusive thoughts 
and that he has difficulty in situations that he cannot control.  
Disagreements with his wife greatly upset him and affect his 
ability to function on a day to day basis.  The Veteran 
experiences an increase in panic attacks and depression when 
anything is out of the ordinary or unpredictable.  He also 
isolates at home most of the time.  

In May 2009 the Veteran met with his psychiatrist, at which time 
the Veteran reported increased trouble with nightmares which were 
occurring 2 to 3 times per week.  He slept 5 to 6 hours per night 
and ate well.  He was worried about losing some portion of his VA 
benefits.  The Veteran was calm and cooperative with soft, slow 
speech and a constricted affect.  His mood was depressed and 
anxious. There was no evidence of psychosis.  There was no recent 
memory impairment.  There was no homicidal ideation.  The Veteran 
reported that he "always" got a little bit suicidal when he got 
mad at himself or got in an argument with his wife but that he 
got over it.  He never attempted to hurt himself in the past and 
did not have any active suicidal ideas.  He was assigned a GAF of 
58.  

The Veteran also met with his social worker in May 2009 at which 
time he expressed frustration with his inability to handle 
unexpected situations without becoming frustrated.  He indicated 
that he needed to take time to stop and think before reacting,  
He exhibited self blame for not handling situations in the manner 
in which he wished to.  

These symptoms do not reflect total occupational and social 
impairment.  The Veteran has no gross impairment of thought 
processes or communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior.  His thought 
processes have always been assessed as normal, he is able to 
successfully communicate, and there is no evidence that he 
experiences delusions or hallucinations of any kind.  The Veteran 
is not a persistent danger of hurting himself or others.  He has 
never expressed homicidal thoughts and has never been 
hospitalized for being a danger to himself or others.  While he 
expressed a suicidal plan in on occasion, he expressed that he 
had no intent to carry out this plan and he has never attempted 
to harm himself.  The Veteran is able to carry out his activities 
of daily living.  He has never been shown to be disoriented to 
time or place.  He has never been shown to have memory loss 
related to such things as the names of close relatives, his own 
occupation, or his own name.  The evidence does not show that the 
Veteran has any symptoms that are of similar severity to these.  
His symptoms are expressly contemplated in the criteria for a 70 
percent rating. 

Additionally, with respect to both periods of time in question, 
the Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  His symptoms are 
contemplated in the rating schedule.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.




ORDER

A rating in excess of 50 percent for the period prior to February 
18, 2009 is denied.

A rating is excess of 70 percent for the period beginning 
February 18, 2009 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


